DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an indicator panel for an incontinence product comprising a permeable inner layer, an absorbent core, and a porous sheet, wherein the porous sheet is impregnated with an indicator and a polymeric mordant. The closest prior art of record, U.S. Patent Publication 2009/0157024 to Song et al, discloses an indicator panel comprising a porous sheet impregnated with an indicator and further comprising a polymeric mordant to stabilize the indicator. However, Song does not disclose the combination of said porous sheet with a permeable inner layer, an absorbent core within the indicator panel. Instead, Song discloses an absorbent article having a permeable inner layer and an absorbent core, and further comprising the indicator panel within the article. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Applicant’s arguments filed 25 April 2022 with respect to the rejection of claims 1, 3-9, and 11-13 on the ground of non-statutory double patenting have been considered and are persuasive. The rejection of claims 1, 3-9, and 11-13 on the ground of non-statutory double patenting has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781